
	

113 HR 2568 IH: Essex National Heritage Area Reauthorization Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2568
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Tierney
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Essex National Heritage
		  Area.
	
	
		1.Short titleThis Act may be cited as the
			 Essex National Heritage Area
			 Reauthorization Act.
		2.Reauthorization
			 of Essex National Heritage AreaDivision II of the Omnibus Parks and Public
			 Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended—
			(1)in section 507, by
			 striking September 30, 2012 and inserting September 30,
			 2027; and
			(2)in section 508(a),
			 by striking $10,000,000 and inserting
			 $20,000,000.
			
